Order, Supreme Court, New York County (Diane Lebedeff, J.), entered November 19, 2002, which, in an action for personal injuries, insofar as appealed from, denied defendant’s motion pursuant to CPLR 317 and 5015 (a) to vacate a default judgment, unanimously affirmed, with costs.
The motion was properly denied upon proof that plaintiff mailed copies of the default judgment with notice of entry to defendant’s officer’s residence more than a year before the motion was made, and defendant’s failure to rebut the presump*510tion of receipt raised thereby (see Engel v Lighterman, 62 NY2d 943 [1984]). Such proof is particularly compelling here given that the mailings were certified and receipts were signed. It does not avail defendant that its officer represents that neither he nor anyone who lives with him recognizes the signatures on the receipts (cf. id.). Concur — Buckley, P.J., Tom, Ellerin, Marlow and Gonzalez, JJ.